Citation Nr: 0834713	
Decision Date: 10/08/08    Archive Date: 10/16/08

DOCKET NO.  05-24 925	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether a January 11, 2008, Board decision should be vacated.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

INTRODUCTION

The movant claims that her deceased father had military 
service in the United States Armed Forces during World War 
II.  The Board issued a decision on January 11, 2008, denying 
basic eligibility for Department of Veterans Affairs 
benefits.  The movant has moved the Board for vacatur of that 
decision.

The Board of Veterans' Appeals may vacate an appellate 
decision at any time upon request of the appellant or her 
representative, or on the Board's own motion, when an 
appellant has been denied due process of law or when benefits 
were allowed based on false or fraudulent evidence.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2007).    

In a motion received in March 2008, the claimant moved that 
the Board vacate the January 11, 2008, Board decision 
addressing the issue of basic eligibility for Department of 
Veterans Affairs benefits.  However, in that motion, the 
movant made no specific allegation of denial of due process.  
The Board has examined the January 11, 2008, decision and 
finds no evidence of any denial of due process.  Therefore, 
the Board finds that vacatur is not appropriate.


ORDER


The January 11, 2008, Board decision addressing the issue of 
basic eligibility for Department of Veterans Affairs benefits 
is not vacated and the motion is denied.


	                        
____________________________________________
	Harvey P. Roberts
	Veterans Law Judge, Board of Veterans' Appeals


